FILED
                           NOT FOR PUBLICATION                              FEB 10 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DIALLO E. UHURU,                                 No. 09-56722

              Petitioner - Appellant,            D.C. No. 3:08-cv-02424-IEG-AJB

       v.
                                                 MEMORANDUM *
EDMUND G. BROWN, Jr.; JOHN
MARSHALL, Warden,

              Respondents - Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                 Irma E. Gonzalez, Chief District Judge, Presiding

                           Submitted February 8, 2011 **
                              Pasadena, California

Before: KOZINSKI, Chief Judge, HAWKINS and FISHER, Circuit Judges.

      Diallo E. Uhuru appeals from the dismissal of his 28 U.S.C. § 2254 habeas

petition challenging his 2000 conviction for second degree murder. The district




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court dismissed his petition as untimely, finding that Uhuru was not entitled to

equitable tolling for sufficient duration to render his petition timely. We affirm.

      We decline the state’s suggestion to review the adequacy of the certificate of

appealability (COA) issued by the district court because we “are not required to

examine allegedly defective COAs in the face of jurisdictional challenges.” Phelps

v. Alameda, 366 F.3d 722, 726 (9th Cir. 2004).

      The district court properly concluded that Uhuru was not entitled to

equitable tolling for sufficient duration to make his petition timely. The court

carefully reviewed Uhuru’s medical records and determined those periods of time

for which Uhuru was and was not entitled to equitable tolling. See Bills v. Clark,

--- F.3d ----, 2010 WL 4968692, at *7 (9th Cir. Dec. 8, 2010) (setting out the legal

standard for establishing equitable tolling on account of mental illness). The

records cited by Uhuru do not undermine the district court’s findings.

      AFFIRMED.




                                           2